BLUE, Judge.
Andrew Denapoli appeals his conviction and sentence for second-degree murder. After considering the numerous briefs and supplements to the record on appeal, we have thoroughly reviewed all challenges to the conviction and sentence. We affirm Mr. Denapoli’s conviction without discussion but remand for reconsideration of his sentence.
Mr. Denapoli was sentenced under the 1995 sentencing guidelines. The date of his offense, October 3, 1996, falls within the window for relief under Heggs v. State, 759 So.2d 620 (Fla.2000). See Trapp v. State, 760 So.2d 924 (Fla.2000) (holding *1001window period is October 1, 1995, to May 24, 1997). Accordingly, we remand for the trial court to consider Mr. Denapoli’s sentence under the 1994 sentencing guidelines. See Smith v. State, 761 So.2d 419, 422 (Fla. 2d DCA 2000).
Conviction affirmed; sentence remanded.
ALTENBERND, A.C.J., and FULMER, J., Concur.